Jfourtlj Court of SSppafe
                                     ifean Antonio, Wzxn&

                                           August 27. 2014


                                         No. 04-14-00039-CR


                                          James Fernandez,
                                              Appellant

                                                 V.




                                         The State of Texas,
                                              Appellee


                                    Trial Court Case No. 12716-CR


                                          ORDE R

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid il in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. \\ 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on October 7. 2014. to the following panel: Chief
Justice Stone. Justice Angclini. and Justice Martinez. All parlies will be notified of the Court's
decision in this appeal in accordance with Tex. R. APP, P. 48.

       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on August 27. 2014.



                                                               Catherine) Stone. Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/lhe said
court on this August 27, 20 ] 4.